                                 Case 6:19-bk-02645-KSJ                           Doc 2         Filed 04/22/19        Page 1 of 7
                                                    UNITED STATES BANKRUPTCY COURT
                                                          MIDDLE DISTRICT OE FLORIDA
                                                                     ORLANDO DIVISION
IN RE:


      Debtor(s) Jose M Villar and Marina M Viilar                                                                      CASE NO.



                                                                        CHAPTER 13 PLAN

A.        NOTICES.

Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as "Not Included," if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.


 A limit on the amount of a secured claim based on a valuation which may result in a paitial
 payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                        r~1 Included       [■]   Not included
  motion will be filed.

 Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11
                                                                                                                      1 1    Included    [■]   Not included
 U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).
 Nonstandard provisions, set out in Section E.                                                                        !■!    Included    1 1   Not included
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION 5(j), OR TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION 5(k), THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE
ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.


SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL



B.         MONTHLY PLAN PAYMENTS.
Plan payments include the Trustee's fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                                                             from
                         $1.260.00                           months                                         through   25_

                                                             from
                         $1.530.00                           months                       26                through   ^

                  3.                                         from
                         $1.743.00                           months                       37                through   '^T_

                  4.                                         from
                         $2.208.00                           months                       38                through   ^

                  5.                                         from
                         $2.407.00                           months                       45                through   ^



1 Ad references to "Debtor" include and refer to both of the debtors in a case filed jointly by two individuals.                        Page 1 of6
                          Case 6:19-bk-02645-KSJ          Doc 2       Filed 04/22/19        Page 2 of 7

C.     PROPOSED DISTRIBUTIONS.


                1.        ADMINISTRATIVE ATTORNEY'S FEES.


Base Fee              $4,500.00    Total Paid Prepetition      $2,000.00             Balance Due         $2,500.00


MMMFee                             Total Paid Prepetition        $0.00               Balance Due


Estimated Monitoring Fee at                 $50.00          per Month.




Attorney's Fees Payable Through Plan at                         $150.00      Monthly (subject to adjustment).




0NONE           2. DOMESTIC SUPPORT OBLIGATIONS Tas defined in 11 U.S.C. §10in4A^\


[1]N0NE         3.       PRIORITY CLAIMS Tas defined in 11 U.S.C.§ 507^.




               4.     TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



              5.      SECURED CLAIMS.Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


□ NONE               (a)      Claims Secured by Debtor's Principal Residence Which Debtor Intends to Retain -
                     Mortgage, HOA and Condo Association Payments, and Arrears, if any. Paid Through the
                     Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
                     residence. Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
                     monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
                     payments, which may be adjusted up or down as provided for under the loan documents, are due
                     beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
                     shall pay the postpetition mortgage payments for Debtor's principal residence on the following
                     mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
                     liability on these claims.
                             Last Four Creditor             Collateral Address   Regular       Gap               Arrears
                             Digits of                                           Montlily      Payment
                             Acct. No.                                           Payment


                                                                                                              Page 2 of 6
                Case 6:19-bk-02645-KSJ           Doc 2     Filed 04/22/19      Page 3 of 7
                   3967       Wells Fargo Home    1321 Avenue De los $983.43       $983.43         $0.00
                              Mortgage            Toros, Winter
                                                  Springs,PL



® NONE            Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
          Payments,HOA and Condo Association Payments,and Arrears,if any. Paid Through the
          Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
          to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
          to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
          provided for under the loan documents, are due beginning the first due date after the case is filed and
          continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
          following mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
          personal liability on these claims.

m NONE    (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
          Debtor obtains a modification ofthe mortgage, the modified payments shall be paid through the
          Plan. Pending the resolution of a mortgage modification request. Debtor shall make the following
          adequate protection payments to the Trustee: (1)for homestead property, the lesser of31% of gross
          monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
          fees), or the normal monthly contractual mortgage payment; or(2)for non-homestead, income-
          producing property, 75% of the gross rental income generated from the property. Debtor will not
          receive a discharge of personal liability on these claims.
g] NONE   (d)     Claims Secured by Real Property or Personal Property to Which Section 506
          Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
          to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
          status or to value the collateral must be filed. The secured portion ofthe claim, estimated below,
          shall be paid. Unless otherwise stated in Section E,the payment through the Plan does not include
          payments for escrowed property taxes or insurance.
m NONE    (e)     Liens to be Avoided Under 11 U.S.C.§ 522 or Stripped Off Under 11 U.S.C.§ 506.
           Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
           nonpurchase money security interest because it impairs an exemption or under § 506 to determine
           secured status and to strip a lien.

II NONE   (f)   Claims Secured by Real Property and/or Personal Property to Which Section 506
          Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.§ 1325(a). The claims
          listed below were either: (1) incurred within 910 days before the petition date and secured by a
          purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or(2)
          incurred within one year of the petition date and secured by a purchase money security interest in
          any other thing of value. These claims will be paid in full under the Plan with interest at the rate
          stated below.

II NONE   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
          Plan under 11 U.S.C.§ 1322(b)(2). The following secured claims will be paid in full under the
          Plan with interest at the rate stated below.

g] NONE   (h)   Claims Secured by Personal Property - Maintaining Regular Payments and Curing
          Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of personal
          liability on these claims.




                                                                                                Page 3 of6
                        Case 6:19-bk-02645-KSJ          Doc 2     Filed 04/22/19      Page 4 of 7
[■] NONE         (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rent as to Debtor and in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
[H NONE          (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
                 collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
                 as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
                this Plan.

     NONE        (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
                 payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
                 and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
                 Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated. Debtor
                 will not receive a discharge of personal liability on these claims.
                6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
II NONE          (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                 contracts and proposes the prompt cure of any prepetition arrearage as follows. If the claim of the
                 lessor/creditor is not paid in full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not
                 receive a discharge of personal liability on these claims.
[■I NONE          (b)    Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
H NONE
                  (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                  Property. Debtor rejects the following leases/executory contracts and will surrender the following
                  leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
                  and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.




7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $27,132.08




                                                                                                        Page 4 of 6
                         Case 6:19-bk-02645-KSJ           Doc 2     Filed 04/22/19       Page 5 of 7
D.     GENERAL PLAN PROVISIONS:
       1.        Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
       claims.


       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
       claim or other amount as allowed by an Order of the Bankruptcy Court.

       3.      If Debtor fails to check(a)or(b) below, or if Debtor checks both (a)and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property ofthe estate

       HI      (a)shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
            Court orders otherwise, or

       □       (b) shall vest in Debtor upon confirmation of the Plan.

       4.        The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
       proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
       creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
       orders otherwise.


       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
       actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
       Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
       (However, if Debtor is not required to file tax returns. Debtor shall provide the Trustee with a statement to
       that effect.) For each tax return that becomes due after the case is fi led. Debtor shall provide a complete copy
       of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
       Form 1099s, to the Trustee within 14 days of filing the return. Unless othei-wise ordered, consented to by the
       Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
       Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
       refund to the following year's tax liability. Debtor shall not spend any refund without first having
       obtained the Trustee's consent or Court approval.


E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(cL Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.
***See spreadsheet for disbursements
***$50.00 monitoring fee after post-confmnation




                                                                                                           Page 5 of 6
                         Case 6:19-bk-02645-KSJ    Doc 2    Filed 04/22/19    Page 6 of 7

                                              CERTIFICATTON


       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.



SIGNATURE(S):




DebtorCs^


                                                                              Date

                         \J^                                                  Date



Attornev for DebtorCsl



IS/ Walter F. Benenati                                                        Date




                                                                                              Page 6 of6
                                        Case 6:19-bk-02645-KSJ                          Doc 2       Filed 04/22/19                       Page 7 of 7

DUE DATE           J                                                                                                #350
  15TH                       4/22/2019!                               10.0®/o_                             !
                                                                                                               MONITORING                   Wells Fargo_        _Wells_Fargo
                            Unsecured            Debtor Pmt         tee Fee                      "atty                            FEE        Mortgage           Gap Payment
              j   60
  5/22/2019        1              $0.57 '         $1,260.00        $126.00                      $150.00!                                        _ $983.43
  6/22/2019'       2              $0.57 '         $1,260.06'       $126.00                      $150.00'                                        _ $98^43
  7/22/2019'       3              $0.57 !        "$1,260.00'       $126.00!                     $150,00!                                           $983.43'
  8/22/"26"l9'    4               $0.57 !         $1,260.00        $126.00 '               1    $150.00'                                           "$'983.43'
  9/22/20i9'      5               $0.57'          $1,260.00        $126.00          5 at        $150.00                                         _"$983.43'
 10/22/2019'      6               $6.57           "$1,260.00       $126.60                      $106.00!                      _$50.00           _ $983.43i
" il/22/2019|     7               $0.57 '         $1,260.00'       $126.00                 !    $100.00!       '               $50.0b'             $983.43i
 12/22/2019'      8               $0.57'          $1,260.00'       "$126.00 '                   $100.06'                       ^$50.00^         _ $983.43
  1/22/2620' 9                    $0.57 !         $1,260.00        $126.00                      $100.00'        j           ^ $50.^             _ $983.43'
  2/22/2020' 10!                  $0.57 i         $1,260.60!       $126.00                 r    $100.00'                     _$50.0^"           _ $983.43'
  3/22/2620' ir                   $0.57 "         $1,260.00        $126.00                      $100.00'                      j50.oq_              $983^43
  4/22/2020' 12                   $0.57           $1,260,00        $126.00 '""                  $100.00!                       $50.00              $983.43
 "5/22/2020! 13"                 $o!57 '          $1,260,00'       $126.00                 ,    $106766'       ^               $50.00"             $983.431
  6/22/2020! 14                  $0.57 '          "$1,260.00'      $"126.00 '                   $106.06'                       $50.00'             $983.43'
  7/22/2020'      IS             $0.57 "          $1,260.00'       $126.00                      SI60.60'                       $50.0_^             5983.43"
  8/22/2020'      16.            $0.57 '          $1,260.00!       $126.00 '               1    $ioo."oo'                   _ $50.00               $983,431
  9/22/2020' 17^                 S0."57 '         "51,260.00'      "$"126.00 '                  $100.00'                    " _$50,00 _         _ $983,431
 10/22/2020' 18"                 "S"6!57 '        $1,260.00'       $l"26.00 ""                  $160.00'       ^ " _550.06"                        $9W^43'
 11/22/2020"      19              $0.57 '         $1,260,00        $12"6,06                L    $100.00'                    _ $50.00'           _ $"9"83.43[
" 12/22/20201 20i ""              S0.57 "         $1,260.001       $126.00'                     $100.06'                      $50.00^              $983,431
  '1/22/2021' 21                  S0."57          $1,260.00'       $126.00                      S160.00'                      $50.0^"              $983.43
 "2/22/202"l' 22                 "S"o"!"5"7 '     $1,260.00'       $126.00         17 at ,      $160.00                        $50.00_             $9"8"3.43'
" 3/22/2021' 23|                 $6.00 '          $1,2"60.6oi      "$"126.00 1      1   at '     $50.00                        $50.00_             $983.43'
  4/22/2021'      24             "50.00 '         $1,260.00       "$126.00                                     ^ " _$50.00                         5983.43'
  5/22/2621"      25             $0.00'           $1,260.00        $126.00                             !                       $50.0^           _ $98^43'
  6/22/2021 j 26!                $0.00 '          $1,530!00' $l"53.00 '                  X
                                                                                                           1
                                                                                                                I ""           $50.00           _ ^ $983.43i
  7/22/2021' 27                 ""$0.00 '         $1,530.00' $153.00 '                                                         $50.00_"          " "$983.43'
  8/22/2021' 28                $298.99"           $1,530.00' "$153.00 '                                                        $50.00              $9^43'
  9/22/2621' 29i               $343.57 i          $1,530.00:       $153.06                 !                                   $50.00'          _ $983.43
 10/22/2021' 30                $343.57 '          $1.53o!oO        $153.00                                              ;      $50.00'          _ $98^43'
 11/22/2021' 31                $343.57 '          $1,53"6.b0"      $153.06 "                                                   $50.0^           __$98^43'
 12/22/2021       32           $343.57 !          $1,536.60'       $153.00 '                                                   $50.00              5983.43'
  1/22/2022'      33           $343.57 '          $1,530.00'       $153.00                                                     $50.0^           _ $983.43'
  212212622       34           $343.57            $1,530.00        $153.00                                                     $50.00              $983.43'
  3/22/2022 35                 $343.57 !          $1,530.00        $153.00 '                                        ^          $50.b0j_         _"$98l43j
  4/22/2622       36           $343.57 ^          $1,530.00        Sl"53.00'               '
                                                                                                               'T              $50.00              $983.43'
""5/22/2022       37           $535.27'           $1,743.00        $174.30'                                     I              $50.00           _ $983.43!
  6/22/2022! 38                $95"3".77 !        $2,208!00'       $220.80 '                                        "          $50.00_             $98^43"!
  7/22/2022"' 39               $953.77'           "$2,208."6o'     $220.80 '                                                   $50.00              $983.43'
  8/22/2022' 40                $953.77 "          52,208.00'       $220.80                                                     $50.00'             $983.43
  9/22/2022' 41                $"953.77'          $2,208.00'        $220,80"                                                   $50.00^             $98^3
 16/22/2022' 42'               $953.77 '          $2,208.00'        $220.80" '                                                 $50.00'"            $983.43
 11/22/2622'      43           $953.77           "$2,208.00         S"2"20.80 "                                                $50.00              $983!43
 12/22/2022! 44!               $953.77 '          $2,208.00         $220.80'                                                   $50.00"             5983.43
  "1/22/2023! 45"            $1,132.87 i          $2,407.00'        $240.70"                                                   $50.00^             !$983.43
   2/22/2023' 46             $1."132.87 ■         $2,407.00'        $240.70 "                                                  $50.bb_             5983.43
 " 3/22/2023' 47           " $1,132.87 '          $2,407.00         $240.70'                                                   $50.00              $983.43
  4/22/2023"! 48!"           $1,132.87          "" $2,407.60|       $240.70'                                                   _$5o.oo;"           $983.43
 "5/22/2623'"49              $1,132.87 '          "$2,407.00        $240.70 '                                                  $50.00^          _ $983.43'
  6/22/2023 50               $1,132.87            52,407.00'        $240.70 '"                                                 $50.00             " $983.43'
  7/22/2023"" 51!            $1,132.87            52,407.00!        $240.70 1              1                                   $50.00:              $983.431
  8/22/2023       52'        $1,132.87 '         ""$2,407.00'      "$240.70"^                                           ^      $50.OO'             598_^3'
  9/22/2023 53               $1,132.87 '          52,407.00'        $240,76                                                   _$50.oql           _ $983.43
 l"6/22/20"23     54       " $1,132.87 '        " $2,407!oO         $240.70 1                                                  _$50.0"0 _       ^ _ $983[.43j
 11/22/2023 55               $1,132.87 '          $2,407,00         $240.70 1                                                  $50.00'             $983.43!
 12/22/2023 56               $1,132.87 '          $2,407.00'        $240.70'                                                   $50.00'             $983.43"
  1/22/2024       57         $1,13"2.87 '        "$2,407.00         $240,76                                    T~              $50.00"             $9M.43'
 "2/22/2024 58:              $1,132.87            $2,407.00 i       $2"40.70 '                                                 $50.00_             $983.43'
  3/22/2024" 59              $1,i32.87 '          $2,407,00'       "$240.70                                                   ""$50.00             $9'83.43'
  4/22/2024' 60^             $1,132.87 !        " $2,407.00         $^0.70_^7 a^ _                      1      It ^_550.00^60                       $983.43
                                                                                                               "i
         _




                            $28,397.67 _        $104.041.00       $10,404.10               1
                                                                                               $2,500.00       _            $2,750.00_          559.005.80
                           $127,322.19|                       .            —




                                                                                 —
                                                                                                  ATTY|
                                   _22%[                                       _
                                                                                                                i Claim #350
                                                                                                           1

                                           j
    -
                       —
